State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-7-17
___________________________________

In the Matter of MANDY HUAY-YI
   HU, an Attorney.
                                            MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4866679)
___________________________________


Calendar Date:   January 11, 2017

Before:   Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ.


                             __________


     Mandy Huay-Yi Hu, Burlingame, California, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Mandy Huay-Yi Hu was admitted to practice by this Court in
2010 and lists a business address in Burlingame, California with
the Office of Court Administration. Hu now seeks leave to resign
from the New York bar for nondisciplinary reasons (see Uniform
Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22
[a]). The Attorney Grievance Committee for the Third Judicial
Department advises that it does not oppose Hu's application.

      Upon reading the affidavit of Hu sworn to August 11, 2016,
and upon reading the correspondence in response by the Chief
Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that Hu is eligible to
resign for nondisciplinary reasons, we grant her application and
accept her resignation.
                              -2-                  D-7-17


     Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ., concur.



      ORDERED that Mandy Huay-Yi Hu's application to resign is
granted and her nondisciplinary resignation is accepted; and it
is further

      ORDERED that Mandy Huay-Yi Hu's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of
New York, effective immediately, and until further order of this
Court (see generally Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Mandy Huay-Yi Hu shall, within 30 days of the
date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to her.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court